                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 FRANKFORT

UNITED STATES OF AMERICA,                             CRIMINAL NO. 3:07-15-KKC
      Plaintiff,

V.                                                      OPINION AND ORDER

RICHARD EDWARDS, JR.,
      Defendant.


                                        *** *** ***

       This matter is before the Court on Defendant Richard Edwards’ motion requesting a

partial reduction in sentence. (DE 162). On February 5, 2008, Edwards was sentenced to

300 months of imprisonment after a jury convicted him of four counts of distribution of

hydrocodone, distribution of heroin, two counts of possession of a firearm by a convicted

felon, and retaliating against a witness. (DE 45, 60). Edwards is currently serving his

sentence at the Federal Correctional Institution in Devens, Massachusetts, and is projected

to be released sometime in March 2029. (DE 164 at 2, DE 164-3). This is his third motion

seeking a modification in sentence under 18 U.S.C. § 3582(c)(1)(A). For the reasons below,

his motion (DE 162) will be denied.

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court

could not grant a motion for compassionate release unless the director of the Bureau of

Prisons (BOP) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act

amended § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed

by the defendant himself “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 §

603 (Dec. 21, 2018). The Sixth Circuit has determined that the occurrence of one of the two

events mentioned in the statute is a “mandatory condition” to the Court granting

compassionate release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the

government “properly invoke[s]” the condition, the Court must enforce it. Id. at 834. Here,

while the United States asserts that Edwards has failed to exhaust his administrative

remedies, the United States also asserts that all attempts to verify whether Edwards has or

has not filed a request with the warden has been unsuccessful. (DE 164 at 2-3). The United

States thus seeks to “advise as soon as possible” whether any information on Edward’s

filing (or lack thereof) can be verified. (Id. at 2). Given this response, the Court will find

that the Government has waived its invocation to assert the mandatory condition.

       The compassionate release statute permits this Court to “reduce the term of

imprisonment” and “impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment.”

18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

the Court may grant this relief only if it finds that “extraordinary and compelling reasons

warrant such a reduction,” and the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

       The statute does not define what it means to be “extraordinary and compelling.” The

commentary to the policy statement by the Sentencing Commission applicable to Section

3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has determined that the

policy statement applies only to motions filed by the BOP and does not apply when a

defendant moves for compassionate release on his own behalf. United States v. Jones, 980

F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained
                                              2
by the reasons enumerated in §1B1.13’s application note. See id.; United States v. Elias, 984

F.3d 516 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

a court may exercise its “full discretion” to determine whether the defendant has

demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

       Edwards is a 63-year-old male who tested positive for COVID-19 in December 2020.

(See DE 119 at 3). He asserts that a sentence reduction should be afforded to him because

he is: (1) at risk of reinfection from COVID-19, (2) being subjected to deliberate indifference

in violation of the Eighth Amendment, (3) unable to cope with the harsh and oppressive

conditions of confinement, and (4) being denied basic mental health treatment. (DE 162 at

5-9). At the time that his PSR was filed, on June 6, 2013, Edwards “[wa]s in poor physical

health” and was suffering from high blood pressure, asthma, arthritis, and diabetes. (Id. at

15). The Government concedes that Edwards still presents certain medical conditions, but

that his argument regarding re-infection is diminished by Edwards’ prior refusal to get

inoculated with the COVID-19 vaccine, unlike the majority of other inmates at his facility.

(DE 164, at 3, 8; DE 166 at 4).

       While Edwards has not presented any evidence that his present circumstances are

different than any other defendant incarcerated during the COVID-19 pandemic, for

purposes of this motion, the Court will assume that Edwards’ health conditions and

concerns regarding the prison setting present extraordinary and compelling circumstances

that would warrant a sentence reduction. Nevertheless, the Court must still consider

whether “the factors set forth in section 3553(a) to the extent that they are applicable”



                                               3
support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 980 F.3d at

1107-1108. These factors include:

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed--
             (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner; [and]

       (3) the kinds of sentences available;

18 U.SC. § 3553(a)(1)-(3).

       The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

established in the guidelines; “any pertinent policy statement” issued by the Sentencing

Commission; “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct”; and “the need to provide

restitution to any victims of the offense. § 3553(a)(4)-(7).

       The Court considered these factors extensively at Edwards’ sentencing hearing (see

DE 68 & 69) and has reconsidered them for purposes of this motion. Edwards is a

registered sex offender (see DE 119 at 3) and has an extensive criminal history (id. at 10-

14). His prior offenses range from robbery, to assault with murderous intent, to terroristic

threatening, to several other drug-related charges. In this particular case, Edwards stands

convicted of distribution of hydrocodone and heroin, being a convicted felon in possession of

a firearm, and retaliating against a witness.

       Based upon the record before it, the Court cannot find that Edwards would not pose

a danger to the safety of the community if he were to be released. Edwards’ projected
                                                4
release date is March 2029. (See DE 164-3). He must focus on his journey to rehabilitation

in order to ensure that he will lead a quality life upon his release. As such, in consideration

of the § 3553(a) factors and the need for Edwards’ prison term to deter future criminal

conduct, promote respect for the law, and provide just punishment, release is simply not

appropriate.

       Finally, to the extent that Edwards seeks to serve the remainder of his prison term

on home confinement, this Court has no authority to do so. The BOP is the entity that has

the authority to designate the place of a prisoner’s imprisonment, not the court. 18 U.S.C. §

3621(b); United States v. Townsend, 631 F. App'x 373, 378 (6th Cir. 2015).

       For the reasons stated at the time of sentencing, in the Court’s previous orders

denying compassionate release, and in this Opinion, it is not appropriate to order Edwards’

release at this time. The Court HEREBY ORDERS that Defendant Richard Edward Jr.’s

motion for compassionate release (DE 162) is DENIED.

       Dated June 24, 2021




                                              5
